Citation Nr: 1118302	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for dyshidrotic eczema, including face, hands, feet, trunk, buttocks, penis, legs and arms.  

2. Entitlement to an evaluation in excess of 10 percent for depression.

3. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1945 to August 1946, and from October 1950 to August 1951.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2011, the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the appellant filed his claim for entitlement to TDIU in May 2008, within one year of a September 2007 rating decision which continued an evaluation of 60 percent for service-connected dyshidrotic eczema and granted entitlement to service connection for depression.  The appellant had one year to appeal the September 2007 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  The May 2008 claim has not been construed as a notice of disagreement with the September 2007 rating decision and, in fact, does not express any disagreement with the rating decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 10 percent for depression and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the February 2011 Board Hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to an evaluation in excess of 60 percent for service-connected dyshidrotic eczema, including face, hands, feet, trunk, buttocks, penis, legs and arms, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the February 2011 hearing, the appellant and his representative informed the undersigned Acting Veterans Law Judge that the appellant wished to withdraw the issue of entitlement to an evaluation in excess of 60 percent for dyshidrotic eczema, including face, hands, feet, trunk, buttocks, penis, legs and arms.  (See February 2011 Board Hearing Transcript (Tr.) at p. 2).  Thus, the appellant has withdrawn the appeal for entitlement to an evaluation in excess of 60 percent for dyshidrotic eczema and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 60 percent for dyshidrotic eczema, including face, hands, feet, trunk, buttocks, penis, legs and arms, is dismissed.


REMAND

The Board finds that VA has not completed its duty to assist under the Veterans Claims Assistance Act (VCAA).  At the February 2011 hearing, the appellant stated that he saw a doctor and psychologist at VA every two weeks.  (See Tr. at p.12).  He specifically stated that the VA treatment records are pertinent to his claim and that he believed they should be obtained and associated with the record.  In a February 2011 statement, the appellant requested that VA obtain his VA treatment records pertaining to his service-connected depression and skin condition.  The most recent VA treatment record in the claims file is dated in March 2010.  VA treatment records dated after March 2010 are not associated with the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, an effort should be made to locate the VA treatment records from March 2010 to the present so they may be associated with the appellant's claims folder.  See 38 C.F.R. § 3.159(c)(2).  These VA treatment records may provide a better picture of the current status of the appellant's service-connected disabilities and the appellant has indicated they are pertinent to the claim.  Thus, these VA treatment records should be secured.  

A VA treatment record dated in June 2009 noted the appellant was receiving Social Security Administration (SSA) benefits.  There is no information in the claims file indicating the type of SSA benefits the appellant receives.  The appellant has claimed that he is unemployable as a result of his service-connected disabilities and it is not clear whether his SSA benefits are related to age or disability.  Any records associated with a disability benefits claim would be relevant to the issues on appeal.  Thus, the Board finds that reasonable efforts should be made to obtain SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain Social Security Administration records when they may be relevant).

Additionally, the evidence of record indicates that the appellant's service-connected depression may have worsened since his previous VA fee-basis examination in August 2008.  The August 2008 examination report noted that the appellant's short-term memory was good.  At his February 2011 hearing, however, the appellant stated that his memory was bad.  He stated that he could not remember anything.  He reported that if he met people that he should know, if he did not know them ten years ago, he would not know them now.  (See Tr. at p.9).  An October 2009 VA treatment record also shows that he reported memory problems and forgetfulness.  In addition, the August 2008 examination report shows that the appellant was assigned a Global Assessment of Functioning (GAF) score of 70.  In contrast, a June 2009 VA treatment record noted a GAF score of 50.  A March 2010 VA treatment record reported a GAF score of 55.  According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).  The appellant's reports of memory problems and his lower GAF scores indicate that his depression may have worsened since the August 2008 examination.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of this issue.

Finally, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the appellant's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Frisica v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

The appellant was provided a VA fee-basis examination in August 2008 to evaluate his service-connected dyshidrotic eczema.  He reported that he had stopped working due to his skin disability and that he is unemployable as a result of the disability.  The August 2008 examiner noted that "the effect of the condition on the claimant's daily activity is that the rash is there."  However, the examiner did not provide an opinion as to whether the appellant is unemployable as a result of his skin disability.  There is also no medical opinion of record indicating whether both of the appellant's service-connected depression and dyshidrotic eczema together render the appellant incapable of performing the physical and mental acts required by employment.  Consequently, the Board finds that the appellant should be afforded an additional VA examination in order to determine whether he is unemployable due to service-connected disabilities, including his skin disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Appropriate efforts should be taken to obtain all pertinent VA treatment records dated from March 2010 to present.  If no such records are available, the claims folder must indicate this fact.  




2.  Contact the Social Security Administration and obtain a copy of that agency's decision, if any, concerning the appellant's claim for disability benefits, including any medical records associated with the claim.  If the search for these records yields negative results, this fact should be clearly noted in the claims folder.  

3.  After any records received have been associated with the claims folder, schedule the appellant for an appropriate VA psychiatric examination to determine the current nature and extent of the service-connected depression.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation the examiner is requested to assign a GAF score, to provide an explanation of the score's meaning, and to reconcile the provided score with the other evidence of record.

In addition, the examiner should address the impact of the service-connected depression on the appellant's occupational functioning (regardless of his age).  A complete rationale for all opinions expressed must be provided.  

4.  After any records received have been associated with the claims file and after the requested VA psychiatric examination, the appellant should be scheduled for an appropriate VA examination in order to determine the impact that his service-connected disabilities have on his employability.  All indicated tests and studies are to be performed.  The claims folder must be made available for review of the case.  The examiner should review the VA psychiatric examination report requested above.  

After examining the appellant, the examiner should (a) comment generally on the functional and industrial impairment caused by his service-connected dyshidrotic eczema and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the appellant's service-connected dyshidrotic eczema and depression prevent him from securing and following a substantially gainful occupation.

Opinions should be provided based upon the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the appellant's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by nonservice-connected disabilities.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Thereafter, re-adjudicate the issues on appeal of entitlement to an evaluation in excess of 10 percent for depression and entitlement to TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


